Citation Nr: 1342749	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-37 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU.  A timely appeal was noted from that decision.

An informal conference on these matters was held before a Decision Review Officer on November 2, 2010, and a hearing was held before the undersigned Veterans Law Judge sitting at the RO on June 14, 2011.  The conference report and hearing transcript have been associated with the claims folder.  

A review of the record reflects that the Veteran also perfected an appeal for service connection for depression in September 2009.  Service connection for depression was granted by rating decision dated January 2011, which represents a total grant of the benefit sought.

During the June 2011 hearing, the Veteran expressed his disagreement with the January 2011 rating decision that assigned a 10 percent rating for his depression.  He submitted a timely notice of disagreement, and the RO issued a statement of the case in December 2011.  As additional evidence was received, namely a copy of the Veteran's Social Security Administration records, within the applicable appeal period, the RO issued a supplemental statement of the case in March 2012.  The Veteran did not submit a substantive appeal.  Consequently, this issue is not before the Board at this time. 

In an August 2013 statement, received by the Board on September 4, 2013, the Veteran's VA Mental health provider indicates that the Veteran's service-connected depression has increased in severity.  Furthermore, the provider notes that the Veteran is unable to work due, in part, to his depression.  The Board observes that this evidence raises a claim for an increased rating for the service-connected depression.  
The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

As noted by the Board in the September 2011 remand, the Veteran contends unemployability due his service-connected disabilities which include residuals of a right hand fracture (dominant) with limitation of motion of the wrist, status post bone fusion, rated as 30 percent disabling; residuals of a laceration, left little finger, rated as 10 percent disabling; left knee strain, rated as 10 percent disabling; depression, rated as 10 percent disabling; right wrist and hand surgical scars, rated noncompensably; and residuals of a surgical scar, left hip, rated noncompensably, for a combined disability evaluation of 50 percent.  

Pursuant to the September 2011 remand, the Veteran underwent VA examinations.  After the examinations, the examiner essentially indicated that the Veteran was not prevented from working sedentary employment.  

As noted in the Introduction, the Veteran submitted evidence that suggests his service-connected depression has increased in severity.  Additionally, the treating VA psychologist stated that the Veteran is unable to work due to the Veteran's limited mobility, pain, and depression.  The Board notes that the increase rating claim would generally be referred to the RO for consideration in the first instance.  The Board observes, however, as the raised increased rating claim might impact the TDIU claim which is before the Board, the Board finds that the two issues are inextricably intertwined.  In the interest of fairness to the Veteran and efficient usage of VA resources, the Board finds that the increased rating for service-connected depression has to be adjudicated before a final resolution of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Finally, the Veteran's treating VA psychologist stated in the August 2013 letter that he recently started treating the Veteran.  A review of the claims file, to include the electronic Virtual VA file, reveals VA psychiatric treatment records dated through August 17, 2012.  On remand, the RO should take the opportunity to associate with the claims folder any relevant records of the Veteran's VA treatment.  See generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's relevant records of VA psychiatric treatment since August 17, 2012.

2.  Provide the Veteran with appropriate notice of the evidence and information needed to establish an increased disability evaluation for depression.  Additionally, undertake any development deemed necessary, including scheduling a VA psychiatric examination.

3.  Thereafter, adjudicate the claim for an increased rating for the service-connected depressive disorder.  

4.  After the foregoing, adjudicate the claim of entitlement to a TDIU rating.  If adjudication of the claim for an increased rating for the service-connected depressive disorder does not result in the Veteran meeting the schedular criteria for a TDIU rating, refer the case to the Director of Compensation and Pension Services to see whether an extraschedular TDIU rating is warranted.  The Director should make a determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.

If the TDIU rating claim is denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) which takes into consideration all relevant evidence submitted since the August 2012 SSOC.  In this regard, the SSOC should include a discussion of the August 2013 Veteran's representative's statement and the associated medical statement dated in August 2013 from B.E.F., Ph.D.  Thereafter, allow an appropriate period of time for response and return the claims folder to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



